              Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 1 of 19



 1                                                                The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   DEVITTA BRISCOE, individually, and as
     executor of the Estate of Che Andre Taylor;
10   JOYCE DORSEY, individually; CHE ANDRE           No.   2:18-CV-00262-TSZ
     TAYLOR, JR., individually; and SARAH
11   SETTLES on behalf of her minor child,           MICHAEL SPAULDING, SCOTT
     CHE’LYNN MARIE TAYLOR, and                      MILLER, TIMOTHY BARNES, AUDI
12   DEMEKA GREEN for the Estate of Brenda           ACUESTA, AND THE CITY OF
     Taylor,                                         SEATTLE’S MOTIONS IN LIMINE
13
                                 Plaintiffs,         NOTING DATE: June 5, 2020
14
                   vs.                               ORAL ARGUMENT REQUESTED
15
     CITY OF SEATTLE; MICHAEL
16   SPAULDING and "JANE DOE"
     SPAULDING, and their marital community
17   composed thereof; SCOTT MILLER and
     "JANE DOE" MILLER, and their marital
18   community composed thereof; TIMOTHY
     BARNES and "JANE DOE" BARNES, and
19   their marital community composed thereof; and
     AUDI ACUESTA and "JANE DOE"
20   ACUESTA, and their marital community
     composed thereof,
21
                                 Defendants.
22

23   /

         MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                   Peter S. Holmes
                                                                                 Seattle City Attorney
         ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                    701 5th Avenue, Suite 2050
         - 1 (2:18-CV-00262-TSZ)                                                 Seattle, WA 98104-7097
                                                                                 (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 2 of 19



 1
                                                INTRODUCTON
 2          Officers Michael Spaulding, Scott Miller, Timothy Barnes, Audi Acuesta, and the City of Seattle
 3   (collectively “the Defendants”) requests that the Court grant each of the in limine motions below. By

 4   their signature at the end of this motion, counsel for Officers Michael Spaulding, Scott Miller, Timothy

 5   Barnes, Audi Acuesta , and the City of Seattle certify that they have, in compliance with Local Rules

     W.D. Wash. LCR 7(d)(4), conferred in good faith with Plaintiff’s counsel in an attempt to resolve the
 6
     disputes raised in these motions.
 7
                      FACTS RELEVANT TO DEFENDANT’S MOTIONS IN LIMINE
 8
            This action arises out of the encounter between Defendants and Plaintiff Che Andre Taylor
 9
     on February 21, 2016. The factual context of the underlying incident and the parties’ positions are
10
     detailed in the City’s Motion for Summary Judgment (Dkt. 73).
11
                                            MOTIONS IN LIMINE
12
        1. Bar any argument or evidence concerning dismissed claims.
13
            Not stipulated. Plaintiffs continue to assert dismissed claims that were long dismissed by this
14
     Courts in Dkts. 26 and 40. Plaintiffs should be prohibited under from attempting to reintroduce
15
     dismissed claims through evidence or argument, which can only serve to distract and confuse the
16
     jury. Fed. R. Evid. 402, 403.
17
        2. Bar any reference to unrelated prior uses of force by any of the Defendant officers and/or
18         statements about other cases involving the defendants.

19          Not stipulated. At their depositions, the Defendant officers were asked about unrelated prior

20   uses of fatal force and their prior lawsuits. Such information should be excluded because it is

21   inadmissible as irrelevant and unfairly prejudicial. Fed. R. Evid. 404(b) prohibits the introduction of

22   evidence of prior bad acts to prove behavior in conformity therewith. United States v. Danielson, 325

23   F.3d 1054, 1075 (9th Cir. 2003). “Evidence of prior bad acts, including acts that are merely unpopular

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                 Peter S. Holmes
                                                                                            Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                  701 5th Avenue, Suite 2050
      - 2 (2:18-CV-00262-TSZ)                                                               Seattle, WA 98104-7097
                                                                                            (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 3 of 19



 1   or disgraceful, is presumptively inadmissible.” Otero v. Washington, No. C08-5666 RJB, 2009 WL

 2   1884446, at *7 (W.D. Wash. June 30, 2009). For evidence of “bad acts” to be admitted for another

 3   purpose under Rule 404(b)(2), four criteria must be met: (1) there must be “sufficient evidence to

 4   support a finding by the jury that the defendant committed the similar act,” United States v. Miller,

 5   874 F.2d 1255, 1268 (9th Cir. 1989) (internal quotation marks omitted); (2) “the prior [act] must

 6   not be too remote in time from the commission of the [present wrong],” United States v. Bailleaux,

 7   685 F.2d 1105, 1110 (9th Cir. 1982); (3) “the prior . . . conduct must, in some cases, be similar to

 8   the offense charged," id.; and (4) "the prior . . . conduct must be introduced to prove an element of

 9   the charged offense that is a material issue in the case,” id. In addition, “[t]he court may exclude

10   relevant evidence if its probative value is substantially outweighed by a danger of one or more of

11   the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

12   time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

13          Further, an extension of the “other incidents/cases” issue often arises in police-related cases when

14   plaintiffs seek to introduce “evidence” of other news events involving police. Not only are unrelated

15   incidents/cases inadmissible as irrelevant and unfairly prejudicial, but newspapers, television stories,

16   radio broadcasts, magazines, internet postings, and the like are generally out-of court statements

17   inadmissible to prove the truth of the statements therein. See Fed. R. Evid. 801-803; Larez v. City of Los

18   Angeles, 946 F.2d 630, 642 (9th Cir. 1991). Any reference to, introduction of, or argument based upon

19   the existence or content of any such documents or media violates the hearsay rule and would be irrelevant

20   and unduly prejudicial.

21      3. Exclude testimony and evidence concerning the City of Seattle’s self-insurance, evidence
           regarding the City’s financial status, and evidence regarding indemnification of officers
22         by the City.
           Plaintiffs agree. Any testimony or evidence concerning the city’s insurance, financial status, or
23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                 Peter S. Holmes
                                                                                            Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                  701 5th Avenue, Suite 2050
      - 3 (2:18-CV-00262-TSZ)                                                               Seattle, WA 98104-7097
                                                                                            (206) 684-8200
              Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 4 of 19



 1   indemnification scheme is wholly irrelevant to this action, Fed. R. Evid. 401, 402, prejudicial, and is

 2   expressly inadmissible under Fed. R. Evid. 411.

 3       4. Exclude evidence of specific medical diagnoses for any party or witness (physical or
            psychological) without competent medical testimony.
 4          Not stipulated. Although Defendants acknowledge that Plaintiffs may testify concerning their

 5   alleged immediate injuries within their personal knowledge and to the extent appropriate for a lay

 6   witness, testimony about plaintiffs’ medical or mental health condition(s) that is beyond the subject of

 7   common knowledge, such as any ongoing or chronic medical or psychological conditions allegedly

 8   caused by the incident requires expert medical testimony. Any statements by Plaintiffs or others about

 9   what Plaintiffs’ medical providers told them is hearsay with no applicable exception.

10       5. Bar any witness or evidence not previously disclosed (other than rebuttal witnesses or
            exhibits) unless for impeachment purposes.
11
             Plaintiffs agree except impeachment witnesses and evidence. In accordance with Fed. R. Civ.
12
     P. 26 and 37(c)(1), the Court should exclude all witnesses and exhibits not timely disclosed by Plaintiffs,
13
     and all exhibits (other than illustrative exhibits or exhibits to be used for impeachment only). Rule
14
     37(c)(1) provides in relevant part, “If a party fails to provide information or identify a witness as required
15
     by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a
16
     motion, at a hearing, or at trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ.
17
     P. 37(c)(1). The Ninth Circuit has “explained that ‘Rule 37(c)(1) gives teeth to [this requirement] by
18
     forbidding the use at trial of any information required to be disclosed by Rule 26(a) that is not properly
19
     disclosed.’” Torres v. City of Los Angeles, 548 F.3d 1197, 1212 (9th Cir. 2008) (citing Yeti by Molly,
20
     Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001))
21
         6. Exclude non-party witnesses from the courtroom.
22
             Not Stipulated. All individual non-party witnesses should be excluded until each person
23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                     Peter S. Holmes
                                                                                                Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                      701 5th Avenue, Suite 2050
      - 4 (2:18-CV-00262-TSZ)                                                                   Seattle, WA 98104-7097
                                                                                                (206) 684-8200
              Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 5 of 19



 1   has given testimony and has been released by the Court so as to prevent any witness from hearing

 2   the testimony of other witnesses. Fed. R. Evid. 615. Plaintiffs have an identical motion in limine

 3   (Pl’s MIL 19). It is unclear why Plaintiffs refused to stipulate to this motion.

 4      7. Preclude argument that the jury should put themselves in party’s shoes/Golden Rule
           Arguments.
 5
            Not stipulated. It is axiomatic that the federal courts preclude such arguments, which is
 6
     essentially an appeal for sympathy. “An appeal to the jury to imagine itself in the plaintiff’s position is
 7
     impermissible because it encourages the jury to depart from its neutral role.” Joan W. v. City of Chicago,
 8
     771 F.2d 1020 (7th Cir. 1985). The Court should exclude any testimony, evidence, or argument that the
 9
     jury should place itself in a party’s position. Hypotheticals or generalized statements about what a
10
     reasonable person would do are not included in this request–it is the sympathy appeal that is prohibited.
11
        8. Bar Plaintiffs’ counsel in voir dire from stating any specific dollar amount for damages or
12         inquiring about a juror's ability to award a particular amount.

13          Not stipulated. Plaintiffs’ counsel should not be permitted to discuss any particular damages

14   amounts during voir dire. Such discussion may tend to prematurely suggest to the jury that particular

15   dollar amounts are appropriate. Plaintiffs’ counsel should be limited to discussing damages in a more

16   general manner.

17      9. Bar bolstering evidence of Plaintiffs’ or Plaintiff Che Andre Taylor’s character.

18          Not stipulated. Any testimony regarding the bolstering of Plaintiffs’ or Plaintiff Che Andre

19   Taylor’s character is prohibited under Fed. R. Evid. 401 and 403. Unless Plaintiffs provide an offer of

20   proof for how such bolstering evidence is relevant and not outweighed by unfair prejudice to Defendants,

21   the Plaintiffs should be precluded from introducing such inadmissible testimony.

22      10. Bar any discussion about any other shooting incidents or Office of Professional

23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                  Peter S. Holmes
                                                                                             Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                   701 5th Avenue, Suite 2050
      - 5 (2:18-CV-00262-TSZ)                                                                Seattle, WA 98104-7097
                                                                                             (206) 684-8200
              Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 6 of 19



 1           Accountability investigations not relating to the subject incident.

 2           Not stipulated. The Office of Professional Accountability (OPA) investigated the subject

 3   incident but did not sustain any finding against any of the Defendant officers or any other SPD officer.

 4   Any use of OPA interview transcripts should be referred to as “interview transcripts,” without discussion

 5   of their source. Any discussion about other shooting incidents or any OPA investigations not relating to

 6   the subject incident should be excluded.

 7           Evidence of prior misconduct, prior complaints, prior lawsuits, and personnel complaints must

 8   be excluded under Federal Rule of Evidence 404(b) which provides that “evidence of other crimes,

 9   wrongs, or acts is not admissible to prove the character of a person in order to show action in conformity

10   therewith.” Valerie Allen v. City of Los Angeles et al., 2012 WL 1641712*4 (citing Gates v. Rivera, 993

11   F.2d 697, 700 (9th Cir.1993) (excluding evidence of prior acts of police officer in civil rights case)).

12   Similarly, admitting evidence concerning internal affairs investigations and conclusions would be

13   unduly prejudicial under Fed. R. Evid. 403 because a jury might give undue weight to such conclusions.

14   Id. (citing Maddox v. City of Los Angeles, 792 F.2d 1408, 1417 (9th Cir.1986)). Moreover, a violation

15   of a departmental policy does not necessarily mean that any constitutional or even state law violation

16   has occurred. Id. (citing Davis v. Scherer, 468 U.S. 183, 194 (1984); Edwards v. Baer, 863 F.2d 606,

17   608 (8th Cir.1989) (“While the unfortunate incident that gave rise to the lawsuit would not have occurred

18   if [the defendant police officer] had followed the department's guidelines, police department guidelines

19   do not create a constitutional right.”)); see also Berkovich v. Hicks, 922 F.2d 1018 (2d Cir. 1991)

20   (upholding the exclusion at trial of all references to the defendant police officers’ history of prior civilian

21   complaints pursuant to 403 and 404(b) of the Federal Rules of Evidence). Defendants anticipate that

22   Plaintiffs may attempt to reference or introduce evidence of other shooting incidents and/or OPA

23   investigations involving individual defendants. The Court should rule in limine that Plaintiffs may not

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                     Peter S. Holmes
                                                                                                Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                      701 5th Avenue, Suite 2050
      - 6 (2:18-CV-00262-TSZ)                                                                   Seattle, WA 98104-7097
                                                                                                (206) 684-8200
              Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 7 of 19



 1   do so, as that evidence would only be used in an attempt to make a propensity inference.

 2       11. Bar any evidence that the officers’ actions did not conform to SPD policies, procedures, or
             training, specifically excluding any reference to the Taser Training Manual used at
 3           depositions for lack of foundation, irrelevance and unfair prejudice.

 4           Not stipulated. Plaintiffs should be barred from introducing any evidence that the officers’

 5   actions did not conform to SPD policies, procedures, or training. Further, the Court should exclude any

 6   reference to the Taser Training Manual used at depositions for lack of foundation, irrelevance and unfair

 7   prejudice as any such references are irrelevant to any claims in this case. Plaintiffs have not pleaded

 8   claims against the City—or any defendant, for that matter—concerning departmental performance

 9   evaluations, reporting of arrests and detentions, appraisal of the right to counsel, searches, and detainee

10   management. As such, not only are these materials irrelevant, but they are unrelated to any claim actually

11   pleaded in this case.

12           Even if the policies were tangentially relevant to a claim in this case, SPD policies and practices

13   and an officer’s failure to comply with same does not establish a constitutional violation. The standard

14   for the Plaintiffs’ claims are the Fourth and Fourteenth Amendments of the United States Constitution,

15   not compliance with SPD policies and procedures. See, e.g., Whren v. United States, 517 U.S. 806, 815

16   (1996) (“[p]olice enforcement practices . . . vary from place to place and from time to time. We cannot

17   accept that the search and seizure protections of the Fourth Amendment are so variable and can be made

18   to turn upon such trivialities.”) (internal citations omitted). Similarly, here, the Court should decline to

19   evaluate the constitutionality of Defendants’ actions based on their compliance or non-compliance with

20   SPD policies and procedures.

21           Accordingly, the issue of conformance to SPD policies and procedures is wholly irrelevant to

22   the evaluation of Plaintiffs’ claims in this case and Plaintiffs should be precluded from using such

23   evidence at trial. Further, any reference to the Taser Training Manual used at depositions should be

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                  Peter S. Holmes
                                                                                             Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                   701 5th Avenue, Suite 2050
      - 7 (2:18-CV-00262-TSZ)                                                                Seattle, WA 98104-7097
                                                                                             (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 8 of 19



 1   excluded for lack of foundation, irrelevance, and unfair prejudice.

 2      12. Bar any testimony, evidence, or argument regarding loss of future income or business
            opportunities for Plaintiff Che Andre Taylor.
 3
            Not stipulated. Any such testimony, evidence, or argument regarding loss of future income or
 4
     business opportunities for Plaintiff Che Andre Taylor not only lacks an evidentiary basis as it is mere
 5
     speculation but would also unfairly prejudice defendants. Plaintiffs have failed to produce any evidence
 6
     that Plaintiff Che Andre Taylor was every gainfully employed in a lawful job. Further, Plaintiffs cannot
 7
     receive compensation for Plaintiff’s unlawful enterprises. Plaintiffs’ speculative testimony on Plaintiff
 8
     Che Andre Taylor’s “goals and dreams,” including but not limited to his hopes of opening a gym or
 9
     business, should be excluded without any proof of the same.
10
        13. Exclude evidence of settlement discussions, lack of settlement discussions, or the parties’
11          positions on settlement.

12          Stipulated. Evidence of the parties’ efforts as to compromise or offers to compromise, plans to

13   mediate, consent or refusal to consent to settlement, payments of medical and similar expenses, or lack

14   thereof, are excluded from evidence under Fed. R. Evid. 408 and 409.

15      14. Exclude references to the cost of litigation.

16          Stipulated. Any reference to litigation expenses incurred by the parties must be excluded from

17   trial. Expenses of litigation are not recoverable unless authorized by contract, statute, or a recognized

18   ground in equity. Lincor Contractors, Ltd. v. Hyskell, 39 Wn. App. 317, 324, 692 P.2d 903 (1984),

19   review denied, 103 Wn.2d 1036 (1985).

20      15. Preclude display of exhibits before the jury, either during opening statements or witness
            examination, until the exhibit is admitted into evidence, stipulated to by the parties, or
21          permission is obtained from the Court.

22          Not stipulated. This motion involves a matter of fundamental fairness. If an exhibit is used

23   in opening statement or closing argument which is not admissible as evidence or not a fair summary of

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                Peter S. Holmes
                                                                                           Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                 701 5th Avenue, Suite 2050
      - 8 (2:18-CV-00262-TSZ)                                                              Seattle, WA 98104-7097
                                                                                           (206) 684-8200
              Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 9 of 19



 1   admissible evidence, an opposing party is unfairly prejudiced.

 2       16. Exclude any reference to the personal experiences or opinions of Plaintiffs’ counsel.

 3           Not stipulated. Counsel should not be allowed to offer their own opinions as to the case or the

 4   evidence, or interject irrelevant or prejudicial personal experiences, including reference to other cases

 5   Plaintiffs’ counsel has tried. Such conduct is overly prejudicial to defendants under Fed. R. Evid. 403

 6   as well as irrelevant to the facts of this case under Fed. R. Evid. 402.

 7           Any injection of an attorney’s beliefs at trial is improper. E.g., State v. Case, 49 Wn.2d 66, 298

 8   P.2d 500 (1956); State v. Collins, 50 Wn.2d 740, 14 P.2d 660 (1957); State v. Robinson, 44 Wn. App.

 9   611, 722 P.2d 1379 (1986); State v. Reed, 102 Wn.2d 140, 684 P.2d 699 (1984); State v. Allen, 57 Wn.

10   App. 134, 787 P.2d 566 (1990). Similarly, it is improper for an attorney to express his or her own

11   personal beliefs about a witness’s veracity. E.g., State v. Neidigh, 78 Wn. App. 71, 895 P.2d 423 (1995);

12   State v. Graham, 59 Wn. App. 418, 798 P.2d 314 (1990); State v. York, 50 Wn. App. 446, 749 P.2d 683

13   (1987); State v. Papadopoulos, 34 Wn. App. 397, 622 P.2d 59 (1983). Nor may an attorney personally

14   vouch for the credibility of a witness. State v. Brett, 126 Wn.2d 136, 892 P.2d 29 (1995). Defendants

15   request that Plaintiffs’ counsel be instructed to refrain from expressing such beliefs when in the presence

16   of the jury. To the extent this instruction is violated, the remedy is the Court’s immediate instruction to

17   the jury that it shall disregard counsel’s statement as inappropriate and a violation of the Court’s order.

18       17. Preclude any inquiry into Defendant Officers’ communications with their counsel or any
             court order.
19
             Not stipulated. Pursuant to Fed. R. Evid. 501, discussions between clients and attorneys are
20
     considered privileged communications.        Fed. R. Evid. 501(a). In particular, Defendant Officers’
21
     communications with their attorneys, during this or any other litigation, are absolutely privileged. The
22
     parties must refrain from referencing such conversations in the presence of the jury. Fed. R. Evid. 501.
23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                  Peter S. Holmes
                                                                                             Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                   701 5th Avenue, Suite 2050
      - 9 (2:18-CV-00262-TSZ)                                                                Seattle, WA 98104-7097
                                                                                             (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 10 of 19



 1   Additionally, the Court should preclude counsel from discussing Court Orders with the jury, such as the

 2   Order in limine.

 3      18. Exclude any testimony, evidence, or argument that Plaintiff Che Andre Taylor did not
            make a motion with his right arm that was consistent with drawing that firearm.
 4
            Not stipulated. As set forth in Defendants’ motion for summary judgment (dkt. 73), Officer
 5
     Miller saw Che Taylor in possession of a firearm less than an hour prior to the shooting. As Officers
 6
     Spaulding and Miller approached Mr. Taylor to arrest him, Mr. Taylor turned in toward the passenger
 7
     doorway of the vehicle and began drawing the handgun he was carrying on his right hip, or at the very
 8
     least, made a movement that led the officers to conclude that was what he was doing. (Dkt. 73, p. 8.)
 9
     There is no testimony, video, or other evidence that refutes these undisputed facts. Nevertheless,
10
     Defendants anticipate that Plaintiffs will argue Che Taylor did not make a movement with his right arm
11
     that was consistent with drawing that gun. (See, dkt. 88, pp. 2-4.)
12
            Plaintiffs have not identified any witnesses who will testify that they saw Mr. Taylor just before
13
     he was shot and he was not making the movement that Officers Spaulding and Miller testified they saw
14
     him make. Absent any evidence in that regard, the Court should rule in limine that Plaintiffs are not
15
     permitted to argue to the jury that Che Taylor did not, in fact, turn and make a motion with his right arm
16
     that was consistent with pulling a gun from a holster. Any such argument would not be supported by
17
     evidence, and would be unfairly prejudicial to Defendants. Fed. R. Evid. 403.
18
        19. Exclude any references to Defendant Officers’ alleged “fixation of gun” / “gun focus.”
19
            Not stipulated. Any such references to Defendant Officers’ alleged “fixation of gun” / “gun
20
     focus” lacks an evidentiary basis and would only unfairly prejudice the Defendants. (See Sharifi Dec.
21
     Ex. A-D; Deposition of Scott Miller 179:15-21; Deposition of Michael Spaulding 121:11-24; Deposition
22
     of Audi Acuesta 40:20-24; Deposition of Timothy Barnes 71:11-13). Plaintiffs never produced any
23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                 Peter S. Holmes
                                                                                            Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                  701 5th Avenue, Suite 2050
      - 10 (2:18-CV-00262-TSZ)                                                              Seattle, WA 98104-7097
                                                                                            (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 11 of 19



 1   foundation for what “fixation of gun” / “gun focus” means or how it is relevant. Further, Plaintiffs have

 2   no expert opinion or literature to support the same. Inserting such unsupported language or “term of art”

 3   during examination at trial will only confuse the fact-finder and prejudice the defendants.

 4       20. Exclude any testimony, evidence, or argument that the officers should have been carrying
             any particular type of less lethal tool, including a taser or 40 mm shotgun.
 5
             Not stipulated. The Court should exclude any testimony or argument that Officers Spaulding
 6
     and Miller should have been carrying any particular type of less lethal tool, including, but not limited to
 7
     a Taser or 40 mm less lethal shotgun. Such testimony, evidence, or argument is inadmissible, because
 8
     it is irrelevant and unfairly prejudicial. The Fourth Amendment analyzes the objective reasonableness
 9
     of officers’ actions based on the facts and circumstances they faced at the time, without the benefit of
10
     20/20 hindsight. Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865 (1989). There is no
11
     constitutional requirement that law enforcement officers carry any particular type of less lethal tool. Any
12
     argument that the officers should have carried Tasers or some other less lethal tool runs afoul of the
13
     Supreme Court’s abrogation of the Ninth Circuit’s “provocation rule.” In County of Los Angeles v.
14
     Mendez, 137 S. Ct. 1539 (2017), the Supreme Court analyzed the Ninth Circuit’s provocation rule,
15
     which allows a Fourth Amendment excessive force claim for an otherwise reasonable use of force if
16
     the officer negligently or intentionally provokes the violent confrontation. Id. In striking down the
17
     rule, the Supreme Court held that it is incompatible with Fourth Amendment jurisprudence. Id. at
18
     1546. Plaintiffs’ argument in this regard follows the same forbidden reasoning: had the officers done
19
     something differently (carried other less lethal tools), the need for deadly force would not have
20
     arisen. This is a thinly veiled way to argue that even if the force was reasonable, the officers should still
21
     be liable, because their alleged tactical failures led to the situation where the force was needed. That
22

23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                   Peter S. Holmes
                                                                                              Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                    701 5th Avenue, Suite 2050
      - 11 (2:18-CV-00262-TSZ)                                                                Seattle, WA 98104-7097
                                                                                              (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 12 of 19



 1   type of provocation claim is not permitted.

 2           Further, because Officers Spaulding and Miller were working undercover (Sharifi Dec., Ex. A

 3   24:12-16; Ex. B 54:6-10), they did not have to carry on their persons, nor would it have been prudent or

 4   safe for them to carry less lethal options, like Tasers. Carrying such less lethal tools on their persons

 5   would have compromised their undercover status, as it requires wearing a duty belt, which would be

 6   visible and flag the officers as police.

 7           To the extent plaintiff claims the officers were negligent, the Court should also exclude any such

 8   evidence or argument. There is no duty under Washington law to carry a particular type of less lethal

 9   tool. Indeed, whether an officer is required to carry less lethal tools or not is a policy and training issue.

10   Any duty to train and supervise law enforcement officers is one owed to the public, not an individual

11   plaintiff.     Fuller v. Lee, 2014 WL 6982519 at *13 (W.D. Wash. Dec. 9, 2014); Shope v. City of

12   Lynnwood, 2011 U.S. Dist. LEXIS 32069, 19-20 (W.D. Wash. 2011) (“[t]he duty of the City to hire,

13   train, retain, and supervise its officers is owed to the public at large, not to plaintiff individually.”)

14   The City did not owe plaintiff any duty to equip Officers Spaulding and Miller with less lethal tools.

15   The Court should preclude any argument or testimony that the officers should have been carrying

16   less lethal tools on the day of the incident, or that they can be found liable for failing to carry that less

17   lethal tool.

18       21. Exclude any testimony, evidence, or argument regarding the significance of particles
             shown on the gun in photographs, or any other forensic science issues.
19
             Not stipulated. Plaintiffs’ counsel filed an unsupported late declaration allegedly in response to
20
     the Defendants’ Motion for Summary Judgment making unsupported claims about particulate matter on
21
     Mr. Taylor’s weapon in photographs. (Dkt. 88, p. 2). Additionally, Plaintiffs identify various
22
     photographic exhibits in the Proposed Pretrial Order regarding the weapon and the particulate matter on
23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                    Peter S. Holmes
                                                                                               Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                     701 5th Avenue, Suite 2050
      - 12 (2:18-CV-00262-TSZ)                                                                 Seattle, WA 98104-7097
                                                                                               (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 13 of 19



 1   the same. Any such testimony, evidence, or argument not only lacks an evidentiary basis but also

 2   constitutes a layperson speculating on matters beyond a layperson’s knowledge. Fed. R. Evid. 701, 702.

 3   In Plaintiffs’ Response to Defendants’ Motion for Summary Judgment (Dkt. 88), Plaintiffs’ counsel

 4   speculated that “photographs of the gun in the car under the passenger seat show that there was foam

 5   from the seat cushions on the gun at the time that the photographs were taken … [t]he foam logically

 6   was from the officer’s bullets that went through the seat during this incident.” (Dkt. 88; p. 2). Such

 7   conjecture is mere speculation and Plaintiffs fail to provide any foundational expert testimony. Any

 8   testimony, evidence, or argument from Plaintiffs and their witnesses on this subject should be excluded.

 9       22. Exclude any testimony, evidence or argument regarding plaintiff Che Andre Taylor’s state
             of mind when officers were attempting to take him into custody.
10
             Not stipulated. Plaintiffs’ counsel have consistently advanced the claim that Mr. Taylor was
11
     “confused” or “trying to comply” when he was shot on the date of incident. Plaintiffs fail to identify a
12
     single piece of evidence or a single witness to support this claim, other than Plaintiffs’ speculative
13
     assumptions. Any testimony, evidence or argument regarding Plaintiff Che Andre Taylor’s state of mind
14
     or subjective intent not only lacks an evidentiary basis but is also irrelevant to a Fourth Amendment
15
     analysis. Rather, only the objective reasonableness of the officers’ conduct, given the information they
16
     possessed at the time is relevant.
17
         23. Exclude any testimony, evidence or argument regarding plaintiff Che Andre Taylor’s
18           status as a confidential informant.

19               Not stipulated. Plaintiff Che Andre Taylor’s status as a confidential informant is not

20   relevant to an analysis of any of the claims in this case. Plaintiffs’ counsel referred to Mr. Taylor’s alleged

21   status as a confidential informant (“CI”) and the alleged issues that arose at SPD after Mr. Taylor’s death.

22   These are all unsupported allegations without any supporting witnesses or evidence. When asked at their

23   depositions, Defendants were not aware of this alleged CI status. (see e.g. Sharifi Dec., Ex. D 18:1-4).

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                     Peter S. Holmes
                                                                                                Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                      701 5th Avenue, Suite 2050
      - 13 (2:18-CV-00262-TSZ)                                                                  Seattle, WA 98104-7097
                                                                                                (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 14 of 19



 1   Moreover, such information is irrelevant to the use of force and Plaintiffs’ claims against defendants,

 2   Introduction or reference to such unsupported allegations is not only irrelevant but will only confuse the

 3   issues for the fact-finder, and prejudice defendants. No reference, evidence, or testimony regarding the

 4   same should be admissible.

 5           When asked in discovery about Mr. Taylor’s alleged CI status, Plaintiffs identified the single

 6   case of U.S.A. v. Robert Andre Frazier, 16-CR-33-RAJ. (Sharifi Dec., Ex. E). In that case, the defense

 7   counsel characterized the government’s information source (identified by Plaintiffs as Che Andre Taylor)

 8   as follows:

 9           According to the limited discovery just now provided to the defense, the CI has
             significant criminal history, including a sex offense. He was currently under DOC
10           supervision at the time that he was cooperating with CCO Rongen to provide
             information about Mr. Frazier. Further, he failed a polygraph the same day he provided
11           this information. On December 1, 2015, CCO Patricia Turner confronted the CI at a
             DOC meeting and wrote that the CI on that day “was not being honest.” See Exhibit A.
12           Further, the CI admitted he was currently profiting from prostitution activities on
             Aurora while on DOC supervision, a violation of his DOC conditions. Yet, it appears
13           DOC did not punish or sanction him for this. Finally, CCO Turner writes in the DOC
             chrono: “p continues to lie…” and states that the CI “always attempts to talk his way
14           out of things.”

15   (U.S.A. v. Robert Andre Frazier, 16-CR-33-RAJ, Dkt. 93, p. 3). The U.S. Attorneys described Mr.

16   Taylor as follows:

17           The informant should probably be more accurately described as a source of
             information; he was never signed up as a regular informant with the federal
18           investigating agency, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, but
             merely provided information pertinent to a single investigation. The government here
19           uses the term “informant” not in any technical sense, but just to describe a person who
             provided information.
20
     (Id., Dkt. 97, p. 2, n. 1). In short, Mr. Taylor’s “C.I.” status is a red herring, intended to divert attention
21
     away from the facts of the case and Mr. Taylor’s alleged criminal conduct during the events at issue.
22
     This Court should prohibit any evidence, witnesses, reference to, argument about, Mr. Taylor’s
23
     alleged status as an informant.
      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                     Peter S. Holmes
                                                                                                Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                      701 5th Avenue, Suite 2050
      - 14 (2:18-CV-00262-TSZ)                                                                  Seattle, WA 98104-7097
                                                                                                (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 15 of 19



 1        24. The Court Should Preclude Any Mention, Discussion, Or Commentary On National
              Current Affairs Or Politics.
 2
             Not stipulated. Counsel from both sides should be precluded from commenting on or in any
 3
     way referencing political affairs, wearing political buttons, or displaying political stickers or any other
 4
     form of political paraphernalia. To do so would likely be an improper attempt to curry favor from one
 5
     or more jurors who would share in the political preferences of the counsel making the comment.
 6
          25. Bar any reference by any witness or counsel to (1) the December 16, 2011, Report of the
 7            Department of Justice; (2) the Consent Decree; or (3) generalizations or
              characterizations about the Seattle Police Department that are not directly relevant to
 8            this case.

 9           Not stipulated. Introduction of the DOJ report or the following consent decree is prejudicial.

10   Defendants request that Plaintiffs be prohibited from mentioning the DOJ report or consent decree in

11   any way before the jury. Since the issuance of the 2011 findings report, SPD achieved full and effective

12   compliance with all requirements regarding force policy, training, and outcomes; and is seeking

13   termination of those provisions of the consent decree. (United States v. City of Seattle, Civ. No. 12-

14   1282, Dkt. Nos. 439, 611-616.) Any probative value of the consent decree is greatly outweighed by

15   its prejudicial effect under Rule 403. See, e.g., Allen v. City of Los Angeles, No. CV 10- 4695 CAS

16   (RCx), 2012 WL 1641712, at *2 (C.D. Cal. May 7, 2012) (finding that the prejudicial effect of any

17   mention of “The Consent Decree,” “The Rampart Scandal,” “The Code of Silence,” or “The

18   Christopher Commission” outweighed any probative value). Indeed, this incident occurred years after

19   the DOJ investigation concluded and there is no evidence connecting this incident to any matters

20   related to that investigation. This prohibition should include voir dire, all testimony and exhibits, and

21   all argument.

22   /

23

         MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                               Peter S. Holmes
                                                                                             Seattle City Attorney
         ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                701 5th Avenue, Suite 2050
         - 15 (2:18-CV-00262-TSZ)                                                            Seattle, WA 98104-7097
                                                                                             (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 16 of 19



 1      26. Exclude any testimony, evidence or argument regarding the inquest proceedings pertaining
            to this incident.
 2
            Not stipulated. In accordance with the King County Executive Order in place at the time, an
 3
     inquest proceeding was held to determine the facts and circumstances of the shooting incident at issue in
 4
     this case. That inquest received significant media attention. Inquests are not adversarial proceedings but
 5
     intended to determine the cause of death. In re Boston, 112 Wash. App. 114, 118, 47 P.3d 956, 957
 6
     (2002); Miranda v. Sims, 98 Wn. App. 898, 903, 991 P.2d 681, review denied, 141 Wash.2d 1003, 10
 7
     P.3d 404 (2000). Although the prosecutor may use the information learned from the inquest in making
 8
     charging decisions, the inquest results are not binding on anyone. Id., citing Miranda, 98 Wn. App. at
 9
     903. Introduction of any evidence pertaining to the inquest proceedings will cause juror confusion
10
     and may result in the jury giving undue weight to the information or speculating about its significance.
11
     Fed. R. Evid. 403.     To the extent the parties intend to use transcripts from those proceedings to
12
     impeach a witness, they should only refer to the testimony as being sworn proceedings, or general
13
     terms to that effect. The Court should exclude all testimony, evidence, and argument about the inquest
14
     proceedings themselves, events that occurred or were observed during the proceedings, or the inquest
15
     jury’s finding in those proceedings.
16
        27. Exclude any testimony, evidence or argument regarding the “Not This Time”
17         Organization, or Other Similar Organizations.

18          Not stipulated. Soon after the February 21, 2016 shooting incident at issue, members of Che

19   Taylor’s     family     founded        an   organization     called    “Not      This       Time.”          See,

20   https://www.notthistime.global/our-work/our-story. The purpose of the organization is “to engage

21   with local community members, the families of those who have lost their loved ones to police

22   shootings, and those who work inside the system, to demand more police accountability and safer

23   communities.” Id. The Court should preclude Plaintiffs and their witnesses from introducing any

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                                  Peter S. Holmes
                                                                                             Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                                   701 5th Avenue, Suite 2050
      - 16 (2:18-CV-00262-TSZ)                                                               Seattle, WA 98104-7097
                                                                                             (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 17 of 19



 1   evidence or mention of this organization, or other similar organizations, as it is not relevant to the

 2   objective reasonableness inquiry the jury must make in this case under Graham v. Connor. Fed. R.

 3   Evid. 401, 402. Discussing “Not This Time” or similar organizations would only inject irrelevant

 4   social issues into the proceedings, causing juror confusion and unfair prejudice to the Defendants.

 5   Fed. R. Civ. P. 403. Referencing these organizations would also violate the prohibition against

 6   “Golden Rule” or “send a message” arguments.

 7      28. Exclude any testimony, evidence or argument regarding Mr. Taylor’s family members’
           and friends’ experiences at the hospital after the shooting.
 8
            Not stipulated. At deposition, two witnesses, Sarah Settles and Devitta Briscoe testified about
 9
     alleged interactions and conversations with Harborview Medical Center staff and Seattle Police
10
     Department personnel other than the named defendants. Ms. Settles and Ms. Briscoe are personal
11
     representative plaintiffs, bringing claims on behalf of a minor and a deceased person. They do not
12
     have individual claims in this lawsuit. (Dkt. 62.) The only plaintiffs who have general damage claims
13
     are Che Andre Taylor, Jr. and Joyce Dorsey. However, neither of them was at the hospital on the
14
     evening of the shooting – they were in Texas. Any testimony, evidence, or argument about Ms. Settles
15
     or Ms. Briscoe’s experiences at the hospital, or about their alleged treatment by uninvolved Seattle
16
     Police officers is irrelevant, as they do not have their own claims for damages. Fed. R. Evid. 401, 402.
17
     It is also unfairly prejudicial to the Defendants, as they were not at Harborview and had no involvement
18
     in the interactions of which Plaintiffs may complain. Fed. R. Civ. P. 403.
19
                                                 CONCLUSION
20
            For all the reasons set forth above, the City defendants respectfully request that the Court
21
     grant their motions in limine in their entirety.
22

23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                              Peter S. Holmes
                                                                                         Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                               701 5th Avenue, Suite 2050
      - 17 (2:18-CV-00262-TSZ)                                                           Seattle, WA 98104-7097
                                                                                         (206) 684-8200
         Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 18 of 19



 1            DATED this 21st day of May, 2020.

 2                                 PETER S. HOLMES
                                   Seattle City Attorney
 3
                               By: s/ Ghazal Sharifi
 4                                 Ghazal Sharifi, WSBA# 47750
                                   Susan Park, WSBA #53857
 5                                 Assistant City Attorneys
                                   E-Mail: Ghazal.Sharifi@seattle.gov
 6                                 E-Mail: Susan.Park@seattle.gov
                                   Seattle City Attorney’s Office
 7                                 701 Fifth Avenue, Suite 2050
                                   Seattle, WA 98104
 8                                 Phone: (206) 684-8200

 9                              By        s/ Thomas P. Miller
                                     Thomas Miller, WSBA #34473
10                                   CHRISTIE LAW GROUP
                                     2100 Westlake Avenue N., Suite 206
11                                   Seattle, WA 98109
                                     Phone: 206-957-9669
12                                   Email: tom@christielawgroup.com

13
                                     Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

     MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                Peter S. Holmes
                                                                          Seattle City Attorney
     ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                 701 5th Avenue, Suite 2050
     - 18 (2:18-CV-00262-TSZ)                                             Seattle, WA 98104-7097
                                                                          (206) 684-8200
            Case 2:18-cv-00262-TSZ Document 109 Filed 05/21/20 Page 19 of 19



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 21, 2020, I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                               Thomas P. Miller, WSBA# 34473
 4                             Christie Law Group, PLLC
                               2100 Westlake Avenue N., Suite 206
 5                             Seattle, WA 98109
                               [Co-Counsel for Defendants]
 6
                               James Bible, Esq., WSBA# 33985
 7                             James Bible Law Group
                               14205 SE 36th Street, Suite 100
 8                             Bellevue, WA 98006
                               [Attorney for Plaintiffs]
 9
                               Shakespear N. Feyissa, Esq., WSBA# 33747
10                             Law Offices of Shakespear N. Feyissa
                               1001 4th Avenue, Suite 3200
11                             Seattle, WA 98154
                               [Attorney for Plaintiffs]
12
                               Jesse Valdez, Esq. WSBA# 35278
13                             Valdez Lehman, PLLC
                               14205 SE 36th Street, Ste. 100
14                             Bellevue, WA 98006
                               [Attorney for Plaintiffs]
15

16
                                          _s/ Ghazal Sharifi__________________________
17                                        Ghazal Sharifi, Assistant City Attorney

18

19

20

21

22

23

      MICHAEL SPAULDING, SCOTT MILLER, TIMOTHY BARNES, AUDI                            Peter S. Holmes
                                                                                       Seattle City Attorney
      ACUESTA, AND THE CITY OF SEATTLE’S MOTIONS IN LIMINE                             701 5th Avenue, Suite 2050
      - 19 (2:18-CV-00262-TSZ)                                                         Seattle, WA 98104-7097
                                                                                       (206) 684-8200
